Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                Reasons for Allowance

                                                     Cancelled Claims 
     Claims 23 and 37 have been cancelled. 

                                                        Allowed Claims

     Claims 21, 22 and 24-28 are allowed for the reason the prior art does not teach in claimed combination, “ … a second flexible elongate member, the first flexible elongate member being further configured to slidably receive the second flexible  elongate member…

     Claims 30-36, 38 and 39 are allowed for the reason the prior art does not teach in claimed combination, “…  a first elongate member and a second elongate member, the second elongate being slideably disposed in the first elongate member…. receiving a user input to drive the instrument toward a first target location in a patient, the first target location representing a target point for the second elongate member in the patient...”

Claim 40 is allowed for the reason the prior art does not teach or suggest in claimed combination, “… a first elongate member and a second elongate member, the second elongate member being slidably disposed in the first elongate member… receiving a user input to drive the instrument toward a target location in a patient, the first target location representing a target point for the second elongate member in the patient.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664